85117: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25147: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85117


Short Caption:MCDOWELL VS. S. HILLS HOSP. MED. CENTER, LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A842763Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSharon McDowell
					In Proper Person
				


RespondentGuita Tabassi
					In Proper Person
				


RespondentHospital Corporation of America, Inc.
					In Proper Person
				


RespondentInsurance Co.
					In Proper Person
				


RespondentLinda Tran
					In Proper Person
				


RespondentPathologist
					In Proper Person
				


RespondentSouthern Hills Hospital Medical Center, LLCMari K. Schaan
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


RespondentSunrise Healthcare System
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/03/2022Filing FeeAppeal Filing Fee Waived. In Forma Pauperis. (SC)


08/03/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-24384




08/03/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-24386




08/11/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."  SNP22  - JH/LS/DH. (SC)22-25147





Combined Case View